Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Detail Action
Response to Arguments
Applicant's arguments filed 03/13/2021 have been fully considered, however, in light of the arguments made on 03/13/2021, following claim 1 amendment will be in the condition of allowance. All other independent claims must be in same scope as claim 1.

1. 	a file sharing system comprising:
a plurality of client devices storing at least one file; and
one or more servers configured to:
receive and store a list of files from a user, the list of files consisting of one or more first files, one or more second files, and one or more third files, wherein the one or more first files are stored on a first client device and the one or more second files are stored on a second client device;
receive one or more third files from the user and store the one or more third files
on the one or more servers;
receive a file selection from the user, the file selection identifying a plurality of files in the list of files, wherein at least two files identified in the file selection are stored on a plurality of distinct devices;
receive a file sharing selection identifying one or more recipients from the user; and 
share one or more links, which point to the actual file being shared and the client device at which it is stored, to the plurality of files identified in the file selection with the one or more recipients, wherein the plurality of files identified in the file selection, including the at least two files, are accessible to the one or more recipients via the one or more links;
wherein access to the one or more first files, actual file identified in the file selection that is shared, rather than a separate copy of the file, identified in the file selection is provided by the first client device, access to the one or more second files identified in the file selection is provided by the second client device, and access to the one or more third files identified in the file selection is provided by the one or more servers without moving or copying the one or more first files or the one or more second files to the one or more servers.

/QUAZI FAROOQUI/
Examiner, Art Unit 2491